PARKS, Judge,
dissenting:
I write separately to address appellant’s first assignment of error asserting that the introduction of hearsay evidence contained in a social worker’s report constituted reversible error. The report in question was prepared by Eugenia Morris, who was a Children’s Service Supervisor with the Oklahoma Department of Human Services. Ms. Morris investigated the allegation of molestation after receiving information from Judy Batt. The report included the names and statements of several persons, given to Ms. Morris by Judy Batt, who allegedly had knowledge of the incident involving C.W. and appellant’s history of “messing” with girls.
During trial, Guinn Yardeman was called to testify on behalf of DHS, because Eugenia Morris was unavailable. When the State requested that the report be admitted into evidence, appellant objected on the grounds that the report was not a business record and was therefore inadmissible as hearsay. The State sought admission on the ground that the report was in fact a business report made pursuant to State law. In admitting the report, the trial court stated that it would be “admitted for the ... fact that it is a business record and I will allow her to refresh her memory and testify from that record.” The trial transcript then recites that the report was “[rjeceived in evidence as State’s Exhibit No. 1....”
There are several reasons why the report was improperly admitted. First, the State failed to establish the foundational requirements necessary to admit the report as a business record under 12 O.S.1981, § 2803(6). See 1 L. Whinery, Guide to the Oklahoma Evidence Code 285 (1985). Second, the report did not meet the requirements of 12 O.S.1981, § 2805 which states: “Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in this rule.” The report contained statements made by Judy Batt and Bob Braden, neither of whom testified at trial. The report contained the following statements: “Judy Batt stated this is a known fact that [appellant] messes with girls and he has bragged about it.... Worker talked to Mr. Braden at the fruit stand, he told worker [appellant] had bragged to him several times about girls in the neighborhood he had played with and had even talked about how large their vaginias [sic] were.”
The majority opinion states that “had the witnesses who were questioned by Eugenia Morris not testified at trial as to the same events, this would have been error requiring reversal since it would have denied appellant the right to confront and cross-examine the witnesses against him.” The record shows that neither Judy Batt nor Bob Braden testified at trial. Therefore, not all of the “witnesses” who were questioned by Eugenia Morris testified at trial. In addition, the hearsay statements were not merely cumulative, since no other witness testified concerning such statements. The appellant was clearly denied the right to confront and cross-examine Judy Batt and Bob Braden, whose extremely damaging hearsay statements were recited in the report. The record clearly shows that the report was received in evidence, so that the jury could have relied upon it in convicting the appellant. Consequently, on this record, I cannot say that the admission of the improper hearsay did not influence the jury’s finding of guilt. See Kelly v. State, 692 P.2d 563, 565 (Okl.Cr.1984). Accord*1193ingly, on the basis of the foregoing, I would reverse and remand for a new trial.